Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion, an observation should be noted. The majority opinion cites Humphrey v. State, 252 Ga. 525, 527 (1) (314 SE2d 436) (1984), which uses the rational trier of fact standard where directed verdicts of acquittal are considered. Our State Supreme Court also provides an alternative statutory standard or any evidence standard in recent cases such as Taylor v. State, 252 Ga. 125 (312 SE2d 311) (1984), which would also be correct if used.